IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-22,074-10


                            EX PARTE ROBERT GANDY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 532347-E IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to life imprisonment. The First Court of Appeals affirmed his conviction.

Gandy v. State, 835 S.W.2d 238 (Tex. App. — Houston [1st Dist.] July 23, 1992) (pet. ref’d.).

        On March 28, 2018, this Court remanded this matter to the trial court to obtain affidavits and

findings addressing Applicant’s claim that he was denied due process because his conviction was

based on “junk science.” On August 6, 2018, this Court received the record back from remand. The

supplemental record including a copy of the State’s proposed findings of fact and conclusions of law
                                                                                                      2

recommending that relief be denied, signed by the trial court on May 29, 2018. On August 9, 2018,

this Court received a supplemental filing which included new findings of fact and conclusions of

law, rescinding the previous findings and conclusions and recommending that relief be granted. The

second findings of fact and conclusions of law were signed by the trial court on August 2, 2018, and

contains reference to an evidentiary hearing conducted while the case was on remand. However,

there is no transcript of such an evidentiary hearing contained in the supplemental record. Pursuant

to Article 11.07, Section 3(d) of the Texas Code of Criminal Procedure, the District Clerk is required

to “immediately transmit” to this Court transcripts of all hearings conducted in habeas matters.

         The trial court shall supplement the habeas record with a full transcript of any habeas hearing

conducted in this matter. If no such hearing was conducted, the trial court shall enter new findings

of fact and conclusions of law clarifying the basis for its previous findings of fact and conclusions

of law. The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

         This application will be held in abeyance until the trial court has resolved the fact issues. A

supplemental transcript containing all affidavits and interrogatories or the transcription of the court

reporter’s notes from any hearing or deposition, along with the trial court’s supplemental findings

of fact and conclusions of law, shall be forwarded to this Court within 60 days of the date of this

order. Any extensions of time must be requested by the trial court and shall be obtained from this

Court.

Filed: October 24, 2018
Do not publish